Citation Nr: 1745190	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-00 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter and brother




ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to October 1945.  He served in multiple battles and campaigns in Europe during World War II and received the EAME Campaign Medal with 5 Bronze Stars and 1 Bronze Arrowhead.  The Veteran died in September 2000.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this case was subsequently transferred to the VARO in Houston, Texas.

In April 2017, the appellant and her daughter and brother testified before the undersigned Veterans Law Judge via video-conference between the Board and the Houston RO.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2000, and his death certificate lists chronic obstructive pulmonary disease (COPD) as his immediate cause of death and coronary artery disease (CAD), Alzheimer's disease and bullous pemphigus as underlying causes of his death.

2.  At the time of the Veteran's death, he was not service connected for any disability.

3.  The Veteran's fatal COPD, CAD, Alzheimer's disease, or bullous pemphigus did not manifest during active service or for many years thereafter, and are not otherwise related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the record reflects that the Veteran's service treatment records (STRs) were destroyed by a fire, and the appellant was notified of such in a May 2010 letter.  When a Veteran's STRs are unavailable through no fault of a veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board will do so in the decision below.

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

In this instance, no medical opinion regarding the etiology of the Veteran's cause of death was obtained.  As will be explained in greater detail below, there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim because there is no basis in the evidence on which to conclude that any service related disability caused or contributed to the Veteran's death.

Merits

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In this case, the Veteran died in September 2000, and at the time of his death, he had no service-connected disabilities.  The Veteran's death certificate lists the immediate cause of death as COPD as his immediate cause of death and CAD, Alzheimer's disease and bullous pemphigus as underlying causes of his death.

As noted above, the Veteran's STRs are missing due to a fire, though no fault of the Veteran or the appellant.

Essentially, the appellant argues that the Veteran's disabilities may have lain dormant and not surfaced until well after service.  See Board Hearing Transcript (Tr.) at 7.  The appellant testified that she did not meet the Veteran until several decades following service, in the mid-1980s.  See id at 4.

The appellant is competent to describe the Veteran's symptoms which she observed.  However, she is not competent to assert that the Veteran's disabilities may have begun in service, remained dormant, and did not manifest until many decades following service.  Such a question relates to internal medical processes not readily observable by laypersons.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, her contentions in this regard are not competent.  VA medical records do not suggest an association between the Veteran's fatal disabilities and his military service, but, rather, reflect that his disabilities developed many years after his period of active service.

The Board has considered the heightened duty in cases where STRs are missing.  Milostan, 4 Vet. App. at 252.  Despite the missing STRs here, there is no evidence indicating a possible nexus between any of the Veteran's fatal disabilities and service.  As discussed above, the only theory advanced by the appellant-that the Veteran's disabilities may have lain dormant for many years following service-is a complex medical issue as to which she is not competent to opine and that has no basis in the evidence of record.  As such, despite a lack of available STRs, the heightened duty to assist does not warrant obtaining a medical opinion.
The Board has considered the appellant's claim and decided entitlement based on the evidence.  Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the instant claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such the weight of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death must be denied.  The Board is extremely sympathetic to the appellant's claim and notes the distinguished and extensive World War II service of the Veteran.  However, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Those laws and regulations reflect that a service related disability mist have caused or contributed to the Veteran's death in order to warrant service connection for the cause of death.  In this case, the evidence does not reflect the possibility of such a relationship.  Consequently, neither a remand for a medical opinion nor service connection is warranted in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


